Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 1 of 12 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

THOMAS A. COLLINS,

           Plaintiffs,

v.                                       CASE NO:

WAL-MART STORES EAST, L.P., a
foreign limited partnership,

        Defendants.
                                    /

 DEFENDANT, WALMART STORES EAST, L.P.’S NOTICE OF REMOVAL

      Defendant, WAL-MART STORES EAST, L.P., (“Walmart”), by and through its

undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and

Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action

filed in the Twentieth Judicial Circuit Court in and for Charlotte County, Florida,

Case No. 19-CA-1238, with full reservation of rights, exceptions and defenses, and in

support thereof states:

                               I.   BACKGROUND

      1.       On or about November 18, 2019, Plaintiff commenced this action by

filing a Complaint against Wal-Mart Stores East, L.P. in the Twentieth Judicial

Circuit Court in and for Charlotte County, Florida. The Complaint was served on

Wal-Mart Stores East LP, on May 5, 2020. (See Pl.’s Compl. attached as Exhibit A)
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 2 of 12 PageID 2




      2.     On June 25, 2020, Plaintiff filed his response to Walmart’s Request for

Admission admitting that he was seeking damages that exceed $75,000, exclusive of

interest, costs, and attorneys’ fees. (Exhibit C.)

      3.     On June 25, 2020, Plaintiff also then filed a Motion to Amend the

Complaint with a proposed Amended Complaint naming Benjamin Olson and Lynn

Festa as additional Defendants. (See Pl.’s Motion and Pl’s Am. Compl., attached as

Composite Exhibit B.) Plaintiff has not been granted leave to amend and he has not

set a hearing on that matter.

      4.     Plaintiff, THOMAS A. COLLINS, alleges a claim for negligence against

Walmart as a result of injuries Plaintiff allegedly sustained on January 29, 2017,

when he allegedly slipped and fell at the Walmart store located at 19100 Murdock

Circle, Port Charlotte, Charlotte County, Florida.

      5.     Specifically, Plaintiff alleges that Walmart, by and through its

employees, negligently maintained the floors on the property by allowing water to

remain on the floor in the common area so that Plaintiff fell and was injured. (Ex. A

¶¶ 8-11; Ex. B ¶¶ 10-13.)

      6.     Plaintiff’s proposed Amended Complaint alleges that Benjamin Olson

and Lynn Festa were in the course and scope of their employment and responsible for

maintaining the floor. It goes on to allege that Walmart, by and through these

employees, negligently maintained the floor by allowing water to remain in the

common area so that Plaintiff fell and was injured. (Ex. B ¶¶ 17-20, 26-31.)




                                       Page 2 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 3 of 12 PageID 3




      7.     Plaintiffs’ Complaint is removable based on diversity of citizenship of

the parties, and because the claimed amount in controversy is in excess of $75,000.00,

exclusive of interest, attorney’s fees, and costs.

      8.     As discussed more fully below, Plaintiff is attempting to join as

defendants individuals who are Florida residents for the sole purpose of defeating

diversity jurisdiction, which constitutes fraudulent joinder.

      9.     Walmart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the Twentieth Judicial Circuit of the

State of Florida in and for Charlotte County together with a docket sheet from the

Clerk of the Court. (Composite Exhibit D.)

      10.    Walmart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                            II.    REMOVAL IS TIMELY

      1.     In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of

Removal within thirty (30) days of the date that Plaintiff filed his Response to

Request for Admissions admitting that the damages he seeks exceed $75,000

exclusive of interest, costs, and attorneys’ fees. The thirty (30) day period commenced

on June 25, 2020 when Plaintiff filed this response.

      2.     Venue exists in the United States District Court for the Middle District

of Florida, because the Twentieth Judicial District in and for Charlotte County, where

Plaintiff filed his state court Complaint against Walmart, is located within the Middle

District of Florida.




                                       Page 3 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 4 of 12 PageID 4




     III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      3.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

      4.     Wal-Mart Stores East, L.P., was at the time of the alleged incident, and

is currently, a Delaware limited partnership.

      5.     WSE Management, LLC and WSE Investments, LLC, are partners of

Walmart. WSE Management, LLC and WSE Investments, LLC were at the time of

filing the Complaint, and still are Delaware limited liability companies.

      6.     The sole member of WSE Management, LLC and the sole member of

WSE Investments, LLC is, and was at the time of the filing of the Complaint, Wal-

Mart Stores, East, LLC, an Arkansas Limited Liability Company.

      7.     The sole member of Wal-Mart Stores East, LLC, is and was at the time

of filing the Complaint, Wal-Mart Stores, Inc.

      8.      Wal-Mart Stores, Inc. is a Delaware corporation that is a publicly

traded company on the New York Stock Exchange and traded under the symbol

WMT. The principal place of business for Wal-Mart Stores, Inc. is Bentonville,

Arkansas. No publicly traded entity owns more than 10% of the company.

      9.      The principal place of business for all of the above entities (Wal-Mart

Stores East, L.P., WSE Management, LLC, WSE Investments, LLC, Wal-Mart Stores




                                      Page 4 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 5 of 12 PageID 5




East, LLC, and Wal-Mart Stores, Inc.) is and was at the time of the filing of the

Complaint, Bentonville, Arkansas.

      10.    Hence, Defendant, Wal-Mart Stores East, L.P. is a citizen of both

Delaware and Arkansas, and is not a citizen of Florida.

      11.    In determining whether diversity jurisdiction exists, the Court must

disregard the citizenship of fraudulently joined parties. Henderson v. Washington

Nat. Ins. Co, 454 F. 3d 1278, 1281 (11th Cir. 2006). Under well-established principles

of federal law and civil procedure, a plaintiff may not destroy a defendant’s right of

removal by fraudulently or improperly joining a resident defendant having no real

connection with the controversy. See e.g. Wilson v. Republic Iron & Steel Co., 257 U.S.

92, 91 (1921).

      12.    In evaluating whether there is any possibility that the plaintiff can

establish a cause of action against a resident defendant, the Eleventh Circuit has

stated that there must be a reasonable basis for the claim being made. Legg v. Wyeth,

428 F. 3d 1317 (11th Cir. 2005). Thus, a defendant is fraudulently joined when there

is no “reasonable basis” for a claim against it.

      13.    Here, Plaintiff’s Complaint only asserts a cause of action against

Walmart. It was only when Plaintiff admitted to seeking damages in excess of $75,000

that he filed a Motion to Amend the Complaint attempting to join two Walmart

employees, Benjamin Olson and Lynn Festa. In fact, Plaintiff filed both the Motion

to Amend and his Response to Request for Admission on the same day.




                                      Page 5 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 6 of 12 PageID 6




       14.   Plaintiff has not yet been granted leave to amend the Complaint, so the

only named Defendant at this time is Walmart. Nevertheless, Plaintiff’s proposed

Amended Complaint attempts to assert a cause of action against Benjamin Olson and

Lynn Festa as employees of the subject premises who are responsible for maintaining

the floors while acting within the course and scope of their employment. The actual

allegations in the counts against Benjamin Olson and Lynn Festa in the proposed

Amended Complaint are that Walmart was negligent by and through these

employees.

       15.   Florida law is clear that an employee, such as Benjamin Olson or Lynn

Festa, cannot be held personally liable in tort simply because of his or her general

administrative responsibility for performance of certain functions. White v. Wal-Mart

Stores, Inc., 918 So. 2d 357 (Fla. 1st DCA 2006). To establish employee liability, the

plaintiff must plead and prove that the employees owed a duty to the plaintiff, and

that the duty was breached through personal (as opposed to technical or vicarious)

fault. Id.

       16.   Plaintiff’s proposed Amended Complaint is void of any allegations of

active negligence on the part of either Benjamin Olson or Lynn Festa; rather, all of

Plaintiffs’ allegations against them arise from their purported duty as employees of

the subject Walmart. Under Florida law, such allegations are insufficient to establish

personal liability against Benjamin Olson or Lynn Festa as employees of the store.

Therefore, Plaintiff lacks any basis whatsoever for his negligence claims against




                                     Page 6 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 7 of 12 PageID 7




Benjamin Olson and Lynn Festa, and the inclusion of these employees in this lawsuit

is a transparent attempt to destroy complete diversity. See White, 918 So. 2d 357.

       17.    Plaintiff is a citizen of the State of Florida residing in Sarasota County,

Florida. Plaintiff is not a citizen of Delaware or Arkansas.

       18.    Although Plaintiff’s Complaint does not specifically state Plaintiff’s

citizenship, the Eleventh Circuit has held “citizenship is equivalent to ‘domicile’ for

purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11th

Cir. 2002). Further, “a person’s domicile is the place of his true, fixed, and permanent

home and principal establishment, and to which he has the intention of returning

whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d 1247, 1249

(11th Cir. 2005).

       19.    Plaintiff’s Complaint states that he is a resident of Sarasota County,

Florida. (Ex. “A” at ¶ 2.)

       20.    Plaintiff stated in his Answers to Interrogatories that he resides in

North Port Florida, and has lived in Florida for at least the past ten years. (See Pl.’s

Ans. to Interr. Nos. 1 and 3; attached as Exhibit E.)

       21.    Plaintiff’s domicile in Florida is equivalent to his citizenship for

purposes of establishing diversity. See McCormick, 293 F.3d at 1257.

       22.    Because there exists complete diversity between Plaintiff and the only

properly named Defendant Walmart, who are citizens of different states, and because

the claimed amount in controversy exceeds $75,000.00 exclusive of interest, fees, and

costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.




                                      Page 7 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 8 of 12 PageID 8




                       IV.    AMOUNT IN CONTROVERSY

        23.   The claimed amount in controversy exceeds $75,000.00, exclusive of

attorney’s fees, costs and interest.

        24. Although Plaintiff’s Complaint alleges simply that the negligence action

exceeds the State of Florida circuit court jurisdictional minimum – “damages that

exceeds the sum of FIFTEEN THOUSAND DOLLARS ($15,000.00)” (Ex. A ¶1) – a

review of the full Complaint, Plaintiff’s Response to Defendant’s Request for

Admissions, and medical records received to date indicate that the claimed amount

in controversy exceeds $75,000.00.

        25. Plaintiff alleges in his Complaint that as a direct and proximate result

of the negligence of Walmart, Plaintiff “suffered bodily injury and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the

enjoyment of life, expense for hospitalization, medical and nursing care and

treatment, loss of earnings, loss of ability to earn money, and aggravation of a

preexisting condition.” He also alleges that his “losses are either permanent or

continuing and Plaintiff will suffer the losses in the future.” (Ex. A at ¶ 11.)

        26. Plaintiff served his Answer to Defendant’s Request for Admissions,

wherein he admitted that he is seeking damages in excess of $75,000.00, for the

subject incident. (Ex. C.)

        27. According to Plaintiff’s discovery responses and medical records and

bills received to date, he is claiming that he has incurred medical bills that exceed

$75,000.00 as a result of this incident.




                                       Page 8 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 9 of 12 PageID 9




        28. Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $15,000.00 jurisdictional minimum, Plaintiff’s

Response to Request for Admissions indicate that Plaintiff’s claimed damages exceed

the jurisdictional minimum in this Court of $75,000.00. See Jennings v. Powermatic,

No. 3:14-CV-250-J-32JRK, 2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014)

(Plaintiff’s Response to Request for Admissions is competent evidence of the amount

in controversy.).

        29. Where, as here, a plaintiff makes “an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the . . . jurisdictional

requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir. 2000).

        30. “[A] district court may consider evidence outside of the removal petition

if the facts therein existed at the time of removal.” Id. (citing Williams v. Best Buy

Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial

Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

        31. Based upon the allegations in the Complaint, Plaintiffs’ alleged

damages, Plaintiffs’ Response to Request for Admissions, and asserted medical bills

and records provided to date, the amount in controversy exceeds the requisite

$75,000.00.




                                     Page 9 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 10 of 12 PageID 10




        32. Thus, considering all of the information, this matter exceeds the $75,000

amount-in-controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1062 (11th Cir. 2010) (“[C]ourts may use their judicial experience and common sense

in determining whether the case stated in a complaint meets federal jurisdictional

requirements.”). “Although separately the allegations in the Complaint, the medical

information, and Plaintiff’s discovery responses would not prove by a preponderance

of the evidence that more than $75,000, is in controversy, together they suffice.”

Stephenson v. Amica Mutual Insurance Company, No. 6:14-CV-978-ORL-37, 2014 WL

4162781, at *3 (M.D. Fla. Aug. 21, 2014) (footnotes omitted).

        33. Notwithstanding, in Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK,

2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant

established its burden of proving the amount in controversy exceeded $75,000.00

where the plaintiff’s response to the defendant’s request for admissions admitted the

plaintiff was seeking damages in excess of $75,000.00. Id. Thus, the court found the

defendant established complete diversity and that the defendant established that the

amount in controversy exceeds the minimum jurisdictional requirement; therefore,

the court denied the plaintiff’s motion to remand. Id. at *5.

        34. Additionally, the court concluded that an affirmative response to a

request for admission may establish the amount in controversy. See, e.g., Diaz v. Big

Lots Stores, Inc., Case No. 5:10–cv–319, 2010 WL 6793850, at*3 (M.D. Fla. Nov. 5,

2010). The removing defendant properly established the amount in controversy by

showing an admission from the plaintiff admitting the damages exceeded the




                                     Page 10 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 11 of 12 PageID 11




jurisdictional amount. Id. Here, Plaintiff’s alleged damages as admitted in his

Response to Defendant’s Request for Admission alone exceed the jurisdictional

minimum of this court, and thus Walmart has established its burden of proving the

amount in controversy exceeds $75,000.00.

                                 V.    CONCLUSION

      Because there exists complete diversity between Plaintiff and Defendant

Walmart who are citizens of different states, and because the amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal,

Walmart will promptly give written notice to Plaintiff, through his attorneys of

record, and the Clerk of the Circuit Court for the Twentieth Judicial Circuit in and

for Charlotte County, Florida.

      WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully

requests the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, Case No. 2019-CA-001238, on the docket of the Court

for the Twentieth Judicial Circuit in and for Charlotte County, Florida, be removed

from that Court to the United States District Court for the Middle District of Florida,

and that this Court assume full and complete jurisdiction thereof and issue all

necessary orders and grant all general equitable relief to which Walmart is entitled.


                                             Respectfully submitted,

                                             /s/ Monica Schmucker
                                             Amanda J. Sharkey Ross
                                             Monica Schmucker



                                      Page 11 of 12
Case 2:20-cv-00529-SPC-NPM Document 1 Filed 07/23/20 Page 12 of 12 PageID 12




       HEREBY CERTIFY that on July 23, 2020 I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

Robert C. Rogers, Jr., Esquire
The Rogers Law Group, P.A.
400 SE 12th Street, Building B
Fort Lauderdale, FL 33316
Telephone (954) 999-5807
robert.rogers@rogerslegalfirm.com
angela.smith@rogerslegalfirm.com
Attorneys for Plaintiff

                                             /s/ Monica Schmucker
                                            AMANDA J. SHARKEY ROSS
                                            Florida Bar No. 598666
                                            MONICA SCHMUCKER
                                            Florida Bar No. 120579
                                            Post Office Box 280
                                            Fort Myers, Florida 33902-0280
                                            Telephone (239) 344-1249
                                            Facsimile (239) 344-1542
                                            Attorneys for Defendant
                                            amanda.ross@henlaw.com
                                            tracey.salerno@henlaw.com
                                            monica.schmucker@henlaw.com
                                            sarah.howie@henlaw.com




                                      Page 12 of 12
